Plea — non assumpsit.
The plaintiff having made out his case, the defendant proved that after the delivery of the pork he offered to pay the price in notes, which the plaintiff refused, insisting upon having some cash with them.
His Honor, Strange, J., charged the jury that ability as well as willingness in the defendant at the time of making the offer was essential to his defense, and that unless they were satisfied that at the time of making the offer the defendant had the notes in his possession, and was willing and ready to deliver them, they ought to return a verdict for the plaintiff.
A verdict was returned for the plaintiff, and the defendant appealed.
Ordinarily, nothing less than actual performance satisfies an engagement to do an act. But in acts which require the concurrence of both parties, if one party does all he can to perform his engagement, and the act remains undone, merely for the want of the concurrence of the other party, the party doing all in his power is entitled to the benefit of an actual performance. I speak not now of thesemper paratus, and the profert hic in curia. They are incidental to some and not to all engagements. It must therefore be the nonconcurrence of the other party which discharges the defendant                     (59) from the actual performance. If one person is bound to pay money, or deliver a horse to another, and that other will not receive itwhen offered, the party making the offer is excused ex necessitate from an actual performance. As one party may by acts, such as a refusal to receive, prevent the other from performing, so he may, by words, discharge him; as by saying, when a tender is about being made, "it is needless to offer, for I will not receive it, "or similar expressions. There, if performance was prevented by such declarations, it will be excused. But in order to this, an actual ability at the time must appear. For otherwise, the performance was not prevented by the declaration. In this light it was viewed by the presiding judge. Therefore there is no error in the case. The defendant was not hindered by the plaintiff.
PER CURIAM.                                 Judgment affirmed.
Cited: Cole v. Fair, 46 N.C. 174. *Page 60